Case 18-13759-KHK        Doc 20   Filed 12/14/18 Entered 12/14/18 13:13:30              Desc Main
                                  Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     PATRICK ROCH
                                                   Case No. 18-13759-KHK

                           Debtor

                     OBJECTION TO CONFIRMATION OF PLAN,
                 NOTICE OF OBJECTION TO CONFIRMATION OF PLAN
                                     AND
                NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation of
     your Chapter 13 Plan filed November 20, 2018. The cause for this objection is as
     follows:
            Violation of 11 U.S.C. §1325(a)(3) – Good Faith and Violation of 11 U.S.C.
            §1325(b)(1)(B) – Disposable Income: Below median Debtor shows
            $813.23/mo. of Disposable Monthly Income on Schedule I/J, but has proposed
            a 1% Plan with payments of only $540.24/mo.

            Violation of 11 U.S.C. §1325(a)(4) – Liquidation Test. Debtor has
            undervalued his real estate at $360,000.00. Zillow values it at $397,281.00,
            making a 1% Plan inappropriate.

            Violation of 11 U.S.C. §1325(a)(6) – Feasibility. Plan does not provide for
            lease listed on recently filed Schedule G.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
Case 18-13759-KHK       Doc 20   Filed 12/14/18 Entered 12/14/18 13:13:30             Desc Main
                                Document      Page 2 of 2
     Notice of Objection To Confirmation
     Patrick Roch, Case # 18-13759-KHK

            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before the date stated above. You must mail a copy to the
            persons listed below.

            Attend the hearing to be held on January 17, 2019 at 9:30 a.m., in Courtroom
            III on the 3rd floor, United States Bankruptcy Court, 200 South Washington
            Street, Alexandria, VA 22314. If no timely response has been filed opposing
            the relief requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste, 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

             If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion or objection and may enter an order granting that
     relief.
     Date: _December 14, 2018______                         __/s/Thomas P. Gorman ________
                                                            Thomas P. Gorman
                                                            Chapter 13 Trustee
                                                            300 N. Washington Street, #400
                                                            Alexandria, VA 22314
                                                            (703) 836-2226
                                                            VSB 26421

                                  CERTIFICATE OF SERVICE
     I hereby certify that I have this 14th day of December, 2018 served via ECF to
     authorized users or mailed a true copy of the foregoing Objection to Confirmation,
     Notice of Objection and Notice of Hearing to the following parties.

     Patrick Roch                                 Ashvin Pandurangi
     Chapter 13 Debtor                            Attorney for Debtor
     102 Reflection Way                           AP Law Group, PLC.
     Sterling, VA 20164                           7777 Leesburg Pike, Suite 402n
                                                  Falls Church, VA 22043
                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
